     Case 18-41380    Doc 33    Filed 10/02/18 Entered 10/02/18 17:03:49            Desc Main
                                  Document     Page 1 of 3



B. Bruce Johnson
State Bar No. 10682800
JAFFE & ASHER LLP
12720 Hillcrest Road
Suite 108
Dallas, TX 75230
Telephone: (972) 789-1680
Facsimile: (972) 789-1681

Attorneys for Plaintiff Republic Finance, LLC



                          UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                    §
                                                    §
In re:                                              § Case No. 18-41380
                                                    §
JAHANBAKHSH B. DARDRAS and                          § Chapter 7
ANDREA S. SCHMITTGEN-DARDRAS,                       §
                                                    §
       Debtors.                                     §

                                                    §
REPUBLIC FINANCE, LLC                               §
                                                    §
       Plaintiff,                                   §
                                                    § Adv. Proc. No. ________
v.                                                  §
                                                    §
ANDREA S. SCHMITTGEN-DARDRAS,                       §
                                                    §
       Defendant.                                   §
                                                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE BANKRUPTCY COURT

         COMES NOW REPUBLIC FINANCE, LLC (“Plaintiff’), the Plaintiff in the

above-styled adversary proceeding, and files this its Plaintiff’s Original Complaint, complaining

of ANDREA S. SCHMITTGEN-DARDRAS (“Debtor” or “Defendant”), and in support thereof,

                                                1
  Case 18-41380       Doc 33     Filed 10/02/18 Entered 10/02/18 17:03:49            Desc Main
                                   Document     Page 2 of 3



would show as follows:

                                               I.       PARTIES

   1. Plaintiff is a creditor and party in interest in the above bankruptcy case.

   2. The Debtor may be served with process at her residence of record, 3713 Kelly Blvd,

Carrollton, Texas 75007 and via her counsel Christopher J. Moser, Esq., Quilling Selander

Lownds, Winslett Moser, 2001 Bryan Street, Suite 1800, Dallas, TX 75201.

                                II.          JURISDICTION AND VENUE

   3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334, and

11 U.S.C. §523. This matter constitutes a core proceeding within the meaning of 28 U.S.C.

§157(b)(2)(I) and (O). Venue is proper in this District pursuant to 28 U.S.C. §1408 and 1409

because the Debtor’s bankruptcy case is pending in this District and the causes asserted herein

arise under the Bankruptcy Code and arise in a case under the Bankruptcy Code.

                                      III.     BACKGROUND FACTS

   4. As shown on Exhibit “A” attached hereto, the debtor received a check in the mail from

the Plaintiff along with a written promise to pay. The check was cashed on June 4, 2018 and the

debtor filed Chapter 7 Bankruptcy on June 28, 2018. The amount of check exceeds the sum of

$750.00 and is within the 70 days before the order for relief was granted by this Court as found in

11 USC §523(a)(2)(C)(ii).

                                       IV.     CAUSES OF ACTION

Declaration that Indebtedness is Nondischargeable Pursuant to 11 U.S.C. §523(a)(2)(C)(ii)

   5. Based upon the above-facts, Plaintiff seeks a determination that the indebtedness of

Debtor to Plaintiff constitutes a debt for money, to the extent obtained within 70 days before the

order for relief and the sum advanced was more than $750.00 such that the entirety of this

indebtedness is nondischargeable under 11 U.S.C. §523(a)(2)(C)(ii).

                                                    2
  Case 18-41380        Doc 33     Filed 10/02/18 Entered 10/02/18 17:03:49           Desc Main
                                    Document     Page 3 of 3



                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Debtor be cited to

appear and answer, and that the Court award judgment to Plaintiff against the Debtor that the

subject indebtedness, including any interest thereon and including attorney’s fees, costs and

expenses to the extent recoverable under Plaintiff’s agreements with Debtor, is nondischargeable,

awarding any other amounts recoverable in connection therewith, and awarding such other and

further relief to which the Plaintiff may show itself justly entitled.


Dated: October 2, 2018



                                                  Respectfully submitted,

                                                    /s/ B. Bruce Johnson
                                                 B. BRUCE JOHNSON
                                                 State Bar No. 10682800
                                                 JAFFE & ASHER LLP
                                                 12720 Hillcrest Road, Suite 108
                                                 Dallas, Texas 75230
                                                 (972) 789-1680 Ext. 2617
                                                 (972) 789-1681 Fax
                                                 Email: BJohnson@jaffeandasher.com




                                                   3
